Affirmed and Memorandum Opinion filed April 27, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00343-CR

                         JANA FAMBUENA, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                      Trial Court Cause No. 2185570

                          MEMORANDUM OPINION

      Appellant Jana Fambuena challenges her conviction by a jury of the
misdemeanor offense of driving while intoxicated. Appellant raises two issues on
appeal. We affirm the judgment of the trial court.

                               I.    BACKGROUND

      On January 13, 2018, State Trooper Ryan Pace arrested appellant for
suspicion of driving while intoxicated (“DWI”).      Appellant refused to give a
sample of her breath or her blood for analysis. Trooper Pace made application for
a search warrant to obtain a sample of appellant’s blood.

       Trooper Pace transported appellant to Cy-Fair Medical Center where they
waited in the emergency room (“ER”) lobby for an executed warrant to arrive.
Upon receiving the authorization for the blood draw, Trooper Pace showed
appellant the executed warrant and requested appellant move to a private area for
the procedure.      Appellant refused to cooperate.          Trooper Pace testified that
appellant began screaming obscenities. Hospital staff attempted to assist her to a
room, but appellant resisted efforts to move from the ER lobby by lying on her
back on the floor and kicking.          A hospital registered nurse, Chris Weyland,
suggested conducting the blood draw in the ER lobby.                   Trooper Pace held
appellant’s legs, and Trooper Kevin Fitzgerald1 secured her upper body and
shoulders, even as appellant tried to bite him. Nurse Weyland proceeded to draw
the samples of blood from appellant.

       A subsequent analyses of appellant’s blood showed a blood-alcohol
concentration (“BAC”) of 0.145 grams of alcohol per 100 milliliters of blood,
which was over the legal limit of 0.08 grams per of alcohol per 100 milliliters of
blood.2

       Appellant was charged with the misdemeanor offense of DWI. Appellant
moved to suppress the results of the blood test, contending the manner in which the
blood draw occurred constituted an assault, rendering the seizure of her blood



       1
           Trooper Fitzgerald was in the ER on an unrelated matter when Trooper Pace requested
his assistance.
       2
         “The per se definition of intoxicated is ‘having an alcohol concentration of 0.08 or
more.’” Crenshaw v. State, 378 S.W.3d 460, 466 (Tex. Crim. App. 2012) (quoting Tex. Penal
Code § 49.01(2)(B)).

                                              2
unreasonable. After conducting a suppression hearing and receiving testimony
from witnesses, the trial court denied the motion.

       Trial commenced on March 11, 2019. The State presented testimony from
Trooper Pace, Trooper Fitzgerald, and Nurse Weyland about the blood draw and
testimony from forensic scientist, Yen Ju Ho, about the analyses of appellant’s
blood. For the defense, appellant testified on her own behalf.

       After the defense rested, appellant’s trial counsel requested a 38.23(a)3
instruction be included in the jury charge. She argued that several factual issues
had been raised, including whether appellant was handcuffed, the level and degree
of force used by the troopers, and whether the force used by the troopers was
reasonable. She argued that these factual issues should be submitted to the jury to
determine whether there was a violation of 38.23 and the fruits of the illegal search
should be suppressed. The State responded that the reasonableness of the force
used is a legal issue for the trial court to determine unless there has been a material
factual disputed raised by the evidence, which the State argued had not been
established. The trial court denied appellant’s request for a 38.23(a) instruction.
The trial court indicated that these factual conflicts did not rise to the level of
“material facts” involving the legality of the blood draw.


       3
            Article 38.23(a) of the Texas Code of Criminal Procedure, “Evidence not to be used,”
provides:
       (a) No evidence obtained by an officer or other person in violation of any
       provisions of the Constitution or laws of the State of Texas, or of the Constitution
       or laws of the United States of America, shall be admitted in evidence against the
       accused on the trial of any criminal case.
       In any case where the legal evidence raises an issue hereunder, the jury shall be
       instructed that if it believes, or has a reasonable doubt, that the evidence was
       obtained in violation of the provisions of this Article, then and in such event, the
       jury shall disregard any such evidence so obtained.
Tex. Code Crim. Proc. art. 38.23(a).

                                                3
      On March 12, 2019, the jury found appellant guilty of DWI, and assessed
her punishment at 180 days in the county jail. The trial court suspended her
sentence and placed appellant on an 18-month probation. This appeal timely
followed.

                                 II.    ANALYSIS

      Appellant raises two issues on appeal. In her first issue, appellant asserts
there was jury charge error, contending that she was entitled to an article 38.23(a)
jury instruction concerning the legality of her blood draw. Appellant maintains
that her blood draw was not performed in a reasonable manner as required by the
Fourth Amendment. In her second issue, appellant argues the Harris County
District Attorney’s Office lacks legal authority to represent the State of Texas in
this appeal from a county court-at-law. Appellant contends that we should not
“recognize” any brief filed by the Harris County District Attorney on behalf of the
State of Texas.

A.    CHARGE ERROR

      1.     STANDARD OF REVIEW

      When reviewing a claim that the trial court failed to properly charge the
jury, we first determine whether error occurred; if error did not occur, our analysis
ends. Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012); see Cortez v.
State, 469 S.W.3d 593, 598 (Tex. Crim. App. 2015). When there is a disputed fact
issue that is material to the defendant’s claim of a constitutional or statutory
violation that would render evidence inadmissible, an exclusionary-rule instruction
is required by article 38.23(a). Madden v. State, 242 S.W.3d 504, 509–10 (Tex.
Crim. App. 2007). If we conclude there was error, there are separate standards of



                                         4
review for determining whether the defendant was harmed by the error. Rogers v.
State, 550 S.W.3d 190, 191 (Tex. Crim. App. 2018).

      2.     TEXAS CODE OF CRIMINAL PROCEDURE ARTICLE 38.23

      Texas’ statutory exclusionary rule, codified at article 38.23(a) of the Texas
Code of Criminal Procedure, prevents the use of any evidence against the accused
that was obtained in violation of federal or state constitutions or laws. Tex. Code
Crim. Proc. art. 38.23(a). “To be entitled to an Article 38.23 jury instruction, three
predicates must be met: (1) the evidence heard by the jury must raise an issue of
fact, (2) the evidence on that fact must be affirmatively contested, and (3) the
contested factual issue must be material to the lawfulness of the challenged
conduct.” Hamal v. State, 390 S.W.3d 302, 307 (Tex. Crim. App. 2012).

      In short, there must be a genuine dispute about a material fact. Madden v.
State, 242 S.W.3d 504, 510 (Tex. Crim. App. 2007). To be material, the disputed
fact issue must be an essential one in deciding the lawfulness of the challenged
conduct. Id. at 511. Evidence that would justify an article 38.23(a) instruction
may be derived “from any source,” no matter whether “strong, weak, contradicted,
unimpeached, or unbelievable.” Robinson, 377 S.W.3d at 719. If there is no
disputed factual issue, the legality of the conduct is determined by the trial judge
alone, as a question of law. Madden, 242 S.W.3d at 510. And if other facts, not in
dispute, are sufficient to support the lawfulness of the challenged conduct, then the
disputed fact issue is not submitted to the jury because it is not material to the
ultimate admissibility of the evidence. Id.

      It is an exception to the requirement of 38.23(a) if “the evidence was
obtained by a law enforcement officer acting in objective good faith reliance upon
a warrant issued by a neutral magistrate based on probably cause.” Tex. Code
Crim. Proc. art. 38.23(b). Although the State argues that appellant’s issue is
                                          5
foreclosed under 38.23(b), we are not persuaded that this overrides the application
of a Fourth Amendment totality of the circumstances reasonableness analysis to the
facts surrounding appellant’s blood draw. See Johnston, 336 S.W.3d at 661.

       3.      FOURTH AMENDMENT

       The Fourth Amendment protects individuals against unreasonable searches
and seizures. U.S. Const. amend. IV; see also Tex. Const. art I, section 9. A
compulsory blood draw conducted at the direction of a law enforcement officer
constitutes a search and seizure under the Fourth Amendment. Schmerber v.
California, 384 U.S. 757, 767–68 (1966); State v. Johnston, 336 S.W.3d 649, 657–
58 (Tex. Crim. App. 2011).

       The Texas Court of Criminal Appeals adopted the U.S. Supreme Court’s
two-part test set forth in Schmerber to assess the reasonableness of a warrant-based
search involving a blood draw.4 Johnston, 336 S.W.3d at 658 (citing Schmerber,
384 U.S. at 768). Under this analysis, we first determine whether the police had a
legal justification to conduct the search. Id. Next, we address the second-prong,
whether the method by which the search warrant was executed in this case was
reasonable. Id. The Texas Court of Criminal Appeals has stated that “means and
procedures” under the second prong contains two discrete inquiries: 1) whether the
test chosen was reasonable or, in other words, whether the “means” employed were
reasonable; and (2) whether the test was performed in a reasonable manner or, in
other words, whether the “procedures” employed were reasonable. Id.

       “Based on Schmerber and Johnston, then, a defendant seeking suppression
of a blood draw as an unreasonable search and seizure in violation of the Fourth
       4
           In Schmerber, the United States Supreme Court set forth a two-part analysis for
determining the legality of a blood draw: (1) whether the law enforcement officer was justified in
requiring the defendant to submit to a blood test and (2) whether the law enforcement officer
employed reasonable means and procedures in taking the defendant’s blood. 384 U.S. at 768.

                                                6
Amendment must prove that (1) a law enforcement officer was not justified in
requiring the defendant to submit to a blood test,5 (2) drawing the defendant’s
blood was an unreasonable method to determine the defendant's intoxication level,6
or (3) the procedure used for the blood draw was unreasonable.” Sweat v. State,
612 S.W.3d 390, 397 (Tex. App.—Houston [1st Dist.] 2020, no pet. h.) (citing
Schmerber, 384 U.S. at 768; Johnston, 336 S.W.3d at 658). “[A] defendant who
alleges a Fourth Amendment violation—not the State—has the burden of
producing evidence that rebuts the presumption of proper conduct by law
enforcement officers.” Id. (citing State v. Robinson, 334 S.W.3d 776, 778–79
(Tex. Crim. App. 2011)).

       “Whether a blood draw is conducted pursuant to a warrant or not, the
assessment of reasonableness is purely a matter of Fourth Amendment law.”
Johnston, 336 S.W.3d at 661. “[T]he reasonableness of the manner in which a
DWI suspect’s blood is drawn should be assayed on an objective, case-by-case
basis in light of the totality of the circumstances surrounding the draw.” Id. The
determination of objective reasonableness is a question of law reserved for the trial
court, not the jury.       See Madden, 242 S.W.3d at 511 (issue of “reasonable
suspicion” under the Fourth Amendment was not appropriate topic for a requested
instruction under Article 38.23(a)); see also Siddiq v. State, 502 S.W.3d 387, 403–
04 (Tex. App.—Fort Worth 2016, no pet.) (reasonableness of blood draw under the



       5
            Appellant does not challenge Trooper Pace’s legal justification to conduct the blood
draw pursuant to a search warrant. See Adkins v. State, 418 S.W.3d 856, 860 (Tex. App.—
Houston [14th Dist.] 2013, pet. ref’d) (“[a] warrant-based search is presumptively reasonable,
and it is the defendant’s burden to prove that a search is unreasonable.”).
       6
          Appellant does not dispute the reasonableness of the test chosen, and we note that
venipuncture blood-draw tests are presumptively reasonable under the Fourth Amendment.
Johnston, 336 S.W.3d at 859.

                                               7
circumstances was not an appropriate topic for a requested instruction under article
38.23(a)).

       4.      THE BLOOD DRAW WAS NOT                 AN   UNREASONABLE SEARCH UNDER
               THE FOURTH AMENDMENT
       Appellant challenges the location of the blood draw, the restraint employed
during the blood draw, and the alleged pain during the blood draw.                          These
challenges implicate the third prong — the procedure used for the blood draw was
unreasonable. See Sweat, 612 S.W.3d at 397 (citing Schmerber, 384 U.S. at 768;
Johnston, 336 S.W.3d at 658). Appellant argues that the reasonableness of the
circumstances surrounding her blood draw should have been decided by the jury.
She contends conflicts in the testimony about whether she was handcuffed at the
time blood was taken and whether she was in pain,7 constitute factual disputes,
material to the question of whether the blood draw involved excessive use of force
in violation of her rights under the Fourth Amendment.

               a.      Determination of Fourth Amendment Reasonableness is a
                       Question of Law

       As a threshold matter, appellant’s 38.23(a) jury instruction was not a request
for the jury to decide a disputed issue of historical fact. Rather, appellant wanted
the jury to decide a question of law —the reasonableness of the circumstances
surrounding her blood draw and whether excessive force was used — which was
not an appropriate issue for a requested instruction under Article 38.23(a). In her
Reply Brief, appellant concedes that “[t]he question of whether the level of force
used by the troopers was reasonable is a legal question for the trial judge. It is not
a factual determination for the jury to make.”
       7
            During the charge conference, appellant’s trial counsel argued three alleged factual
disputes. Although defense counsel did not specifically refence appellant’s pain as rising to the
level of a factual dispute, she did raise “the level and degree of force” and whether the force used
was reasonable.

                                                 8
      As the Texas Court of Criminal Appeals explained in a different context
(whether an officer had a reasonable suspicion to detain the defendant) as to when
a jury instruction is wholly inappropriate regarding issues of reasonableness
implicating the Fourth Amendment:

      The jury, however, is not an expert on legal terms of art or the
      vagaries of the Fourth Amendment. It cannot be expected to decide
      whether the totality of certain facts do or do not constitute “reasonable
      suspicion” under the law. That would require a lengthy course on
      Fourth Amendment law. Even many experienced lawyers and judges
      disagree on what constitutes “reasonable suspicion” or “probable
      cause” in a given situation. It is the trial judge who decides what
      quality and quantum of facts are necessary to establish “reasonable
      suspicion.” Only if one or more of those necessary facts are disputed
      does the judge ask the jury to decide whether the officer's belief in
      those facts was reasonable.
Madden, 242 S.W.3d at 512. Whether the blood draw was reasonable under the
Fourth Amendment was a question of law for the trial court to decide, not a
question for fact for the jury. See Siddiq, 502 S.W.3d at 405. As such, the trial
court did not err by refusing to include a 38.23(a) instruction about the blood draw
in the jury charge. See Robinson, 377 S.W.3d at 719.

            b.     “MEANS AND PROCEDURES” OF BLOOD DRAW REASONABLE

      The nurse who drew appellant’s blood–Nurse Weyland– testified that she is
a registered nurse with twenty-eight years’ experience and holds numerous
certifications. Appellant did not produce any evidence that Nurse Weyland was
unqualified to draw her blood. See Johnston, 336 S.W.3d at 662. As for the
environment or location of the blood draw, admittedly the ER lobby floor is not an
ideal place to draw blood, however, both Trooper Pace and Nurse Weyland
testified that the floor where the blood draw occurred was clean and that Nurse
Weyland sanitized appellant’s arm with a Betadine swab before drawing the

                                         9
blood. Additionally, Trooper Pace testified that the area of appellant’s arm where
the blood was drawn did not touch the floor. Although appellant contends her arm
was not cleaned prior to the blood draw, there was no evidence that Nurse
Weyland did not follow standard procedures for blood draws.

     Further, there is no evidence that Nurse Weyland’s actions, in conducting
the blood draw while appellant was on her back on the floor, was inherently
unreasonable. See Johnston, 336 S.W.3d at 662 n.54 (noting persuasive authority
upholding blood draws taken within the confines of various law enforcement
agencies); see also State v. Fikes, 585 S.W.3d 636, 642 (Tex. App.—Austin 2019,
no pet.) (concluding that nurse’s use of biohazard waste bin as workstation for
staging supplies and nurse running her hands through her hair and putting on
sweater while wearing gloves did not demonstrate that blood draw subjected
appellant to unjustified risk of infection); Zalman v. State, No. 13-13-00471-CR,
2015 WL 512914, at *9 (Tex. App.—Corpus Christi–Edinburg Feb. 5, 2015, pet.
ref’d) (mem. op., not designated for publication) (concluding that appellant had
not shown that blood draw was unreasonable despite presence of insects in room
during blood draw because appellant had not shown that insects contaminated
EMT’s equipment or touched injection site during or after blood draw); Adkins,
418 S.W.3d at 861 (concluding that evidence that cotton ball used to clean
injection area had been placed on table before it was used was “not enough
evidence to prove that the environment or the procedure presented an unjustified
risk of infection or pain.”); Gambini v. State, No. 01-12-00395-CR, 2013 WL
4680380, at *5 (Tex. App.—Houston [1st Dist.] Aug. 29, 2013, pet. ref’d) (mem.
op., not designated for publication) (rejecting appellant’s argument that
procedures used to take blood were unreasonable even though nurse who drew her
blood “touched his nose, mouth, and hair, as well as [appellant’s] leg and the


                                       10
straps on the chair” with his gloved hands); Martin v. State, No. 10-10-00426-CR,
2012 WL 3242666, at *4 (Tex. App.—Waco Aug. 9, 2012, pet. ref’d) (mem. op.,
not designated for publication) (upholding a blood draw in jail where nurse
testified that the room where the blood draw took place was “relatively sanitary”
and nurse testified that she used a sterile procedure following accepted medical
practice).

     The hospital ER lobby, according to the evidence, was a safe environment;
Trooper Pace testified that, on the floor, appellant was not at risk of hitting her
head, or any obstacle or instrument next to her.       Here, there is not enough
evidence to show that the environment or the procedure presented “‘an unjustified
element of personal risk of infection or pain.’” Johnston, 336 S.W.3d at 662–63
(quoting Schmerber, 384 U.S. at 772). Thus, we conclude that while sitting in a
chair in a private room in the ER may have been ideal, it does not mean that,
under the totality of the circumstances in this case, conducting the blood draw on
the floor of the ER lobby was unreasonable under the Fourth Amendment.

     Appellant also argues that “the troopers acted unreasonably in holding her
down on the hospital floor to extract a blood sample.” She also disputes Trooper
Pace’s testimony that he unhandcuffed appellant for the blood draw. To the extent
appellant takes issue with the level and degree of force used, it is undisputed that
appellant refused to cooperate with the blood draw.        After being shown the
warrant appellant became belligerent in the ER lobby and refused to move to a
private area for the procedure. Trooper Pace testified that appellant was held
down lightly for a brief amount of time until the blood sample was extracted.
Appellant did not testify that the troopers used more force than was necessary.
Appellant testified that the troopers held her very tightly and that she felt pain
when the nurse stuck her repeatedly with the needle. She testified she screamed,

                                        11
“you’re hurting me.” She also testified she was crying and begged “Don’t do this
to me, please. I mean, I don’t need this right now because I was going through, I
mean a nightmare in my other personal life.”

     The mere fact that appellant was held down to allow for the blood draw to be
conducted does not mean that the procedure presented an unjustified risk of
infection or pain. The Texas Court of Criminal appeals has observed that the
reasonable use of physical force and restraint to obtain a blood sample is
permissible. Johnston, 336 S.W.3d at 663 & n.58 (noting cases in which various
restraints utilized and found to be reasonable considering the totality of the
circumstances). The mere use of force, without a finding of unreasonableness,
does not support the conclusion that the draw was performed in an unreasonable
manner. See id. at 663–64.

     Appellant asserts her case is distinguishable because she felt pain during the
blood draw. The reasonableness of Trooper Pace’s use of force to conduct the
blood draw does not turn upon whether appellant told them she was feeling pain
during the blood draw. Appellant fails to cite any authority for this proposition
that her pain alone is sufficient to transform an otherwise valid search into an
unconstitutional one. Appellant admitted at trial that she “refused all the way”
even after she was told there was a search warrant authorizing the blood draw.
Appellant testified that she was not going to let the police take her blood at any
cost. Even if appellant’s testimony was believed that she was experiencing pain,
this would not mean the officer’s use of force was unreasonable.          In sum,
appellant has not shown that the “means and procedures” of her blood draw
included an “unjustified element of personal risk or infection or pain.”
Schmerber, 384 U.S. at 771–72.



                                       12
      Based on the totality of the circumstances, we conclude that appellant has
not shown that her blood draw was unreasonable in violation of her Fourth
Amendment rights. See Johnston, 336 S.W.3d at 662. The trial court did not err
by refusing to include an article 38.23 instruction in the jury charge.

      We overrule appellant’s first issue.

B.    APPELLANT’S REPRESENTATION ON APPEAL

      In her second issue, appellant argues the Harris County District Attorney’s
Office lacks legal authority to represent the State of Texas in this appeal from a
county court-at-law verdict. Appellant contends that we should not “recognize”
any brief filed by the Harris County District Attorney on behalf of the State of
Texas.

      As an initial matter, because the State prevailed at trial, it was not required
to respond to any matters raised by appellant in our court. See Volosen v. State,
227 S.W.3d 77, 80 (Tex. Crim. App. 2007). While the Texas Rules of Appellate
Procedure require an appellant to file a brief, there is no requirement that the
appellee file a brief. See Tex. R. App. P. 38.8; see also Volosen, 227 S.W.3d at 80.

      In this case, appellant’s second issue fails to challenge any aspect of the
merits of the trial court’s judgment; instead, appellant asserts a matter of appellate
procedure. Because the State prevailed in the trial court and is not required to file
an appellee’s brief, we do not address the merits of appellant’s second issue
because it is not necessary to the disposition of this appeal. See Tex. R. App. P.
47.1, 47.4.

      We overrule appellant’s second issue.




                                         13
                               III.   CONCLUSION

      Having overruled each of appellant’s issues, we affirm the trial court’s
judgment.




                                      /s/    Margaret “Meg” Poissant
                                             Justice



Panel consists of Justices Zimmerer, Poissant, and Wilson.
Do Not Publish. Tex. R. App. P. 47.2.




                                        14